 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SAVITH IYENGAR (CABN 268342)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, CA 94102-3495
          Telephone: (415) 436-7200
 6        FAX: (415) 436-6748
          savith.iyengar@usdoj.gov
 7
   Attorneys for Defendants
 8

 9                                    UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                            OAKLAND DIVISION

12   EMMA NATION, et al.,                             ) CASE NO.: 4:18-cv-03984 HSG
                                                      )
13           Plaintiffs,                              ) STIPULATION AND ORDER CONTINUING
                                                      ) INITIAL CASE MANAGEMENT CONFERENCE
14      v.                                            )
                                                      )
15   DONALD TRUMP, et al.,                            )
                                                      )
16           Defendants.                              )
                                                      )
17

18           Plaintiffs Emma Nation, Rose Myers by and through her guardian Emma Nation, and Jane Roe

19 (“Plaintiffs”) and the federal defendants (consisting of all defendants except defendant Humboldt Bay

20 Housing Development Corporation) (“Federal Defendants”), by and through their undersigned counsel,

21 hereby STIPULATE AND REQUEST that the parties’ initial case management conference (“CMC”)

22 currently scheduled for December 13, 2018 at 2:00 p.m. be continued to February 12, 2019, and that

23 related case management deadlines be continued accordingly.

24           Plaintiffs filed their complaint on July 2, 2018 (Dkt. No. 1) and their first amended complaint

25 (“FAC”) on August 9, 2018 (Dkt. No. 12). On September 26, 2018, Plaintiffs administratively moved

26 the Court to continue the initial CMC because the Federal Defendants “have 60-days to file a response

27 to the [FAC] and Plaintiff anticipates responses late October 2018.” Dkt. No. 22. On September 27,

28 2018, the Court granted Plaintiffs’ motion and continued the initial CMC to December 13, 2018. Dkt.

     STIPULATION AND ORDER CONTINUING CASE MANAGEMENT CONFERENCE
     4:18-CV-03984 HSG
 1 No. 24. However, Plaintiffs did not serve the FAC on the Federal Defendants until October 22, 2018,

 2 therefore the Federal Defendants’ response is due December 21, 2018, not “late October 2018.” Dkt.

 3 No. 22. Accordingly, the parties respectfully request that the Court continue the initial CMC from

 4 December 13, 2018 to February 12, 2019 to reflect the scheduling set forth in the Court’s September 27,

 5 2018 order (Dkt. No. 24) and give the parties time to discuss productively this matter and any case

 6 management issues in advance of the CMC.

 7

 8                                               Respectfully submitted,

 9
                                                 ALEX G. TSE
10                                               United States Attorney

11 Dated: November 19, 2018              By:     /s/ Savith Iyengar
                                                 SAVITH IYENGAR
12                                               Assistant United States Attorney
                                                 Attorney for Defendants
13

14                                               FLETCHER LAW OFFICES

15                                       By:     **/s/ Fred Fletcher
                                                 FRED FLETCHER
16                                               Attorney for Plaintiffs

17
                                                 ** Pursuant to Civ. L.R. 5-1(i)(3), the
18                                                  filer of the document has obtained
                                                    approval from this signatory.
19

20

21                                                  ORDER
22          IT IS HEREBY ORDERED that the initial case management conference, previously scheduled

23 for December 13, 2018 at 2:00 p.m., is continued to February 12, 2019 at 2:00 p.m.

24

25

26 Dated: November 20, 2018
                                                 HAYWOOD S. GILLIAM, JR.
27                                               United States District Judge

28

     STIPULATION AND ORDER CONTINUING CASE MANAGEMENT CONFERENCE
     4:18-CV-03984 HSG
